878 F.2d 1447
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.ASTRO-MED, INC., Plaintiff-Appellant,v.WESTERN GRAPHTEC, INC. and Graphtec Corporation, Defendants-Appellees.
No. 89-1160.
United States Court of Appeals, Federal Circuit.
June 16, 1989.

Before FRIEDMAN, RICH and ARCHER, Circuit Judges.
ARCHER, Circuit Judge.


1
Astro-Med Inc. appeals from the Order of the United States District Court for the Central District of California, CV-88-3348 RSWL (GHKx) (October 20, 1988), denying its motion for a preliminary injunction against Western Graphtec, Inc. and Graphtec Corp. for allegedly infringing United States Letters Patent No. 4,739,344.  We affirm.


2
"One denied a preliminary injunction must meet the heavy burden of showing that the district court abused its discretion, committed an error of law, or seriously misjudged the evidence."    Smith Int'l, Inc. v. Hughes Tool Co., 718 F.2d 1573, 1579 (Fed.Cir.1983).  Astro-Med failed to meet that burden.  The district court premised its denial of Astro-Med's preliminary injunction motion on its finding that Astro-Med had failed to show a likelihood of success on the merits of its infringement claim.  This finding is supported by evidence of record.  Even though there is some conflicting evidence in the record we are not convinced that the district court seriously misjudged the evidence or otherwise abused its discretion in denying Astro-Med's motion.